1. "The first grant of a new trial shall not be disturbed by the appellate court, unless the plaintiff in error shall show that the judge abused his discretion in granting it, and that the law and facts require the verdict notwithstanding the judgment of the presiding judge." Code, § 6-1608.
2. On application of the above Code section to the instant case, where the husband sued for a divorce, alleging cruel treatment, and the wife recriminated and prayed for alimony; and where a first verdict had been returned in favor of the plaintiff, but the second verdict was against the plaintiff and awarded the defendant $1800 with which to pay a debt against her insurance policy; and the evidence being in sharp conflict on the material issues, the judgment excepted to being the first grant of a new trial; and it not appearing that the court abused its discretion, or that the law and the evidence demanded the verdict, this court will not disturb that judgment.
Judgment affirmed. All the Justices concur.
                        No. 14886. JULY 7, 1944.